DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Office action is in response to amendment filed on 10/07/2020. Claims 1, 3, 4, 9, 11-14, 18, 20-22, 24, 25, 27, 28, 30, 34, 36, and 38-45 are pending. Claims, 5-8, 10, 15-17, 19, 23, 26, 29, 31-33, 35, and 37 were previously cancelled. Claims 1, 22, & 36 are independent claims.

Response to Arguments
A) In view of the latest amendment, the current Office action does not rely on Asenjo et al. (US 2014/0336785) reference, therefore, applicant’s arguments against Asenjo references (Remarks, filed 10/07/2020, Section V, pages 22- 23) are moot.

B) Applicant's arguments (filed 10/07/2020, Section II, pages 11- 20, against Katz and Lawson references under 103 rejections) have been fully considered but they are not persuasive. Specifically, applicant argues see, Remarks, page 14, that bolded limitations of the independent claims are not disclosed by Katz and Lawson references. 
Examiner’s Response: Examiner respectfully disagrees with above arguments for the reason discussed below.
B1) First, Katz clearly teaches “wherein the extrinsic data indicates at least one of a forecasted weather condition, a price of energy, a shipment schedule for materials used by the industrial process, or an order for product produced by the industrial automation system” in ¶¶0044 – 0045 & 0365. The “external data” of Katz discloses claimed “extrinsic data” contrary to applicant’s statement of “Katz et al. does not disclose or suggest these aspects” (Remarks, page 14, last paragraph). Here, the “external data 32” (fig. 2 of Katz) can include “an external event, such as a hurricane or other weather or catastrophic or other event” ([0365]).
 Accordingly, Katz clearly teaches the extrinsic data indicates at least one of a forecasted weather condition, a price of energy, a shipment schedule for materials used by the industrial process, or an order for product produced by the industrial automation system as required by amended claim 1.

B2) Regarding the limitation “the cloud-based industrial controller is configured to… generate a supplemental control instruction configured to, in response to execution on the local industrial controller, modify the control program to yield a modified control program predicted to bring a performance metric of the industrial automation system within a defined baseline associated with the production goal” applicant argues that Katz does not teach this feature and “Lawson et al. is also silent regarding these aspects” (Remarks, pages 14-18). Therefore, “As discussed supra, neither Katz et al., nor Lawson et al. disclose or suggest at least these aspects.”
Please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, applicant has attacked the cited Katz and 
Examiner clarifies that Katz teaches every features of the claim 1 other than the features of “local industrial controller” that controls the industrial automation system in accordance with a control program and “modify the control program to yield a modified control program”. Therefore, the Office action relies on Lawson to show that the “enterprise” served by the VCI system 28 in include a local controller of Lawson that modifies the control program once the alerts/messages are received in order to actually implement the alerts in the enterprise. Lawson in para. [0035] clearly teaches that PLC types industrial local controllers (cloud aware smart device 202/302) execute a user-defined control program that performs automated decision-making for the controlled processes based on the received signals. Hence, in the combination of Katz and Lawson, to actually implement the “alerts and/or make recommendations” to address concerns due to external events, the cloud aware smart device 202/302 need to modify the control program to generate a modified control program predicted to bring a performance metric (e.g., outputs of the enterprise/facility) within a defined baseline associated with the production goal. 
Now referring back to applicant’s arguments, first in claim 1, the claimed “supplemental control instruction” itself (without user’s involvement) does not require “modify the control program to yield a modified control program predicted to bring… within a defined baseline associated with the production goal” because claim limitation recites “generate a supplemental control instruction configured to”. So the user of the industrial automation system can assist to modify the control programs of the PLC once 
 Additionally, applicant’s specification, for example, in paras. 0055, 0056, 0085 & 0087, also does not require the supplemental control instruction automatically (without user’s involvement) modifying the control program to bring a performance metric within a defined baseline. Second, Examiner also agrees that Katz is silent on teaching its enterprise/automation system to include “a local industrial controller” with a control program that can be modified. However, when the alerts/recommendations generated by the VCI system 28 are implemented in a PLC, the modification of the program is required. Third, examiner notes that applicant does not directly challenge the “alerts” and “recommendations” of Katz as claimed “supplemental control instructions” (Remarks, page 16). Rather applicant challenges that Katz’s alerts do not modify the control program of local industrial controller. However, the position taken by the Office is when the Katz’s system is modified to use local controller of the Lawson, the alerts/recommendations of Katz can somehow cause to modify (e.g., by the user) the control program of the local controller as well.
 Accordingly, the alerts and recommendations of Katz can be called claimed “supplemental instructions” under BRI because they can cause (configured) to modify the control program to yield a modified program.
B3) Regarding independent claims 22 & 36, applicant presents similar arguments as in claim 1 (Remarks, pages 19 -20). Therefore, examiner disagrees with these arguments for the similar reasons discussed above with respect to claim 1.

B4) Regarding Plameri & Zeif references, applicant argues, sections III and IV of the Remarks, they also fail to cure the deficiency of Katz and Lawson. However, Katz and Lawson clearly teach each and every feature of the independent claims contrary to applicant’s position as discussed above, the Office does not rely on Plameri and Zeif to cure the deficiency of Katz and Lawson.

Claim Rejections - 35 USC § 112
In view of the received amendment to the independent claims, the outstanding 112 rejections are withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 3- 4, 9, 11 – 14, 18, 20 – 22, 24 – 25, 27 – 28, 30, 34, 36, & 41 – 43 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 20030033179 A1, hereinafter Katz) in view of Lawson et al. (US 20130211546 A1, 1hereinafter Lawson).

Regarding claim 1, Katz teaches a system [“Value Chain Intelligence (VCI) system” 28 having computer components shown in figs. 4- 5], comprising: ([0038]);
memory used by the VCI 28] that stores computer-executable components; and a processor [processor used by the VCI 28], operatively coupled to the memory, that executes computer-executable components [computer software that implement “services” of the VCI 28 as shown in figs. 5 – 6, wherein the “components 114” is used to collect internal data 30 (shown in fig. 3A) the component 116 is used to collect external data 32 (shown in fig. 3B)], the computer-executable components comprising: ([0049, 0088]);
a) a collection component [software used by “internal data collection components 114, external data collection components 116”], located on a cloud platform [VCI 28], configured to collect [“VCI system 28 obtains and discovers a wide variety of internal and external data for particular components”], via at least one communication network, industrial data [“integrate internal data 30” of the enterprise such as status of the “equipment in a specific facility”, para. 0364] from one or more devices [equipment/assets of the enterprise] of an industrial automation system [the “the enterprise” wherein “Data sources within dimensions 9 and 11 are preferably internal to the enterprise”] that controls an industrial process [one or more processes performed internal to the enterprise shown in fig. 3A to generate internal data 30] within an industrial facility and collects extrinsic data [“external data” 32 shown in fig. 3B & associated texts] from one or more extrinsic sources that are external to the industrial facility ([0038-0039, 0043, 0187, 0263]);
wherein the extrinsic data [“generate alerts and/or make recommendations in response to an external event of a type that disrupts or tends to disrupt the… an external event, such as a hurricane or other weather or catastrophic or other event”] indicates at least one of: a forecasted weather condition [“external event, such as a hurricane or other weather or catastrophic”], a price of energy, a shipment schedule for materials [“the supply of a raw material or component used to manufacture”] used by the industrial process, or an order for product produced by the industrial automation system ([0364-0366]);
b) an analytics component [analysis module 78 + discovery module 76 of the VCI 28 shown in fig. 4] configured to determine based on analysis of the industrial data and the extrinsic data, a correlation [one or more rules that are established by the VCI by analyzing external and internal data and user-criteria entered via user-interface] between the industrial data, the extrinsic data, and a production goal [“strategic business goals” (Para. 0271) for the enterprise, e.g., cost, being able to keep running the automation system (even when raw material/parts from a supplier is unavailable), saving on time and money, increase revenues or any other “user-defined criteria”( for the factory is well-known to be production goal) of para. 0050] to be achieved by the industrial automation system ([0049-0051, 0053, 0244]); and
c) a cloud-based industrial controller [“recommendation services 80” of the VCI] that executes on the cloud platform, wherein the cloud-based industrial controller is configured to:
(i) interface [the VCI’s services are communicatively interfaced with the user or equipment of the internal system in order to receive and implement alerts that are transmitted from the VCI], from the cloud platform, with the automation system [“the enterprise”]
	(ii) in response to a prediction [“disrupts or tends to disrupt the production of a specific component, and which consequently affects (or may be predicted to affect) business operations”], based on the correlation, that a condition indicated by the extrinsic data will prevent [“an external event of a type that disrupts or tends to disrupt the… business operations associated with the procurement, sourcing and/or strategic sourcing of one or more items in an enterprise”] the industrial automation system from achieving the production goal, generate a supplemental control instruction [generating of the  alerts and recommendations (“generate alerts and/or make recommendations”) after identifying the descriptive conditions to the enterprise] configured to, in response to execution [the enterprise receiving and interpreting of the received alerts and recommendations] on the automation system output/activity/jobs of the enterprise is not terribly impacted with adverse/disruptive external events when user receives the recommendations and alerts means a performance metric brought with a defined baseline”] of the industrial automation system within [implementing the recommendations of the VCI system 28] a defined baseline associated with the production goal ([0365- 0368]).
	Katz teaches a VCI system 28 (figs. 4 -6) that provides various services to an internal automation system based on analyzing of both of the detected internal and external events ([009, 0038], fig. 1C). Katz does not elaborate in details about how its local industrial controller to control its local equipments/machines/assets of the enterprise. 
Thus, Katz teaches all elements of the claim except: the VCI services/cloud based controller configured to:
 interface, from the cloud platform, with a local industrial controller, located in the industrial facility, that control the industrial automation system in accordance with a control program that executes on the local industrial controller and
to modify the control program based on the receiving of the supplemental instructions to yield a modified control program (lines 25 - 26) as claimed and shown above with 
Lawson teaches a system [“cloud platform” with cloud services, analogous to VCI 28 of Katz] that controls an internal enterprise/industrial automation system [one of the industrial facility 104, analogous to the “internal enterprise” of the Katz] (figs. 1- 11). Specifically, Lawson teaches a system [“cloud platform”, fig. 15] comprising:
a memory [memory utilized by the cloud platform, like 102 having services 112 of the Lawson] that stores computer-executable components and a processor, operatively coupled to the memory that executes computer-executable components, the computer-executable components comprising: (fig. 6, 8, 11 & associated texts, [0029, 0040, 0062]);
part(s) of the cloud platform that collect(s) data/information] located on a cloud platform, configured to collect via at least one communication network, industrial data [e.g., industrial data 714/1010/device profile 506] from one or more devices [field devices of the fig. 1] of an industrial automation system that controls an industrial process within an industrial facility [one of the facility shown in fig. 1] (figs. 1- 11, [0034, 0039, 0040 – 0042, 0060, 0066]), and…
a cloud-based industrial controller [the combination of the cloud services like 112 (“device management”, “notification”, “reporting” etc., of fig. 1) provided by the cloud platform to an industrial facility, such as implementing of “control applications (e.g., applications that can generate and deliver control instructions to industrial devices 108 and 110 based on analysis of near real-time system data or other factors)”. Here, the services of the cloud platform can control industrial facilities and hence can be called “an industrial controller” under BRI as claimed], that executes on the cloud platform, wherein the cloud-based industrial controller is configured to:
interface [services of the cloud platform are interfaced with the smart device of the automation system of the facility], from the cloud platform, with a local industrial controller [cloud aware smart device (“Industrial controllers… programmable logic controllers (PLCs) or other programmable automation controllers (PACs)”) of the Lawson, e.g., device 302/202/502/610/706/910/1212s] located in the industrial facility, that controls the industrial automation system in accordance with a control program [program(s)2 used by the smart device to control its subordinates/processes under its control] that executes on the local industrial controller ([0034-0035, 0039-0040, 0084-0085), and
…
generate a supplemental control instruction [instructions (e.g., cloud data like 608/808) that are used by the cloud-based applications/services to control field devices such as “to remotely manage device functionality” or send message after identifying “actionable condition” or to send “configuration information” to the smart device/PLC] configured to, in response to execution on the local industrial controller, modify the control program [typical way of operating of PLCs to make modification in control procedure of the PLC is to modify its control program, e.g., “executes a user-defined control program that performs automated decision-making for the controlled processes”. After receiving notifications/messages/signals sent by the cloud platform, PHOSITA knows that the PLC implementing the received notification is via modifying of the control program] to yield a modified control program to bring operation of the industrial automation system into an improved condition ([0054, 0059, 0079, 0085], fig. 8).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Lawson in the system of Katz because they both related to a server/cloud system monitoring and controlling operations of an industrial automation system, and use the cloud aware smart device/local controller (“PLC”) to interface between the equipment/machines of the enterprise of the Katz with the VCI system 28/cloud platform and allow the cloud aware device to receive and implement the alerts/recommendations sent from the VCI system 28 as in Lawson’s system. Doing so reconfiguring of the assets/equipments in the enterprise and 
Therefore, when Lawson’s automation system is used as an example internal enterprise to be served by the VCI 28 of Katz by using a cloud aware smart device (PLC) as in Lawson, the combination of Katz and Lawson teaches each and every limitation of claim 1. The local industrial controller [PLC 202 of Lawson] of the Katz in view of Lawson requires modifying of the “control program” to implement the alerts/recommendations sent by the VCI system 28 to avoid mitigate external events.

Regarding claim 3, Katz in view of Lawson teaches the system of claim 1, wherein the cloud-based industrial controller interfaces with the local industrial controller over a public [Katz, “customer's site and accordingly are coupled to a network, such as WAN, LAN, Internet, etc.”] network of the at least one communication network (Katz, [0187] & Lawson, [0037] & Fig. 5).

Regarding claim 4, Katz in view of Lawson teaches the system of claim 1, wherein the cloud-based industrial controller is further configured to send the supplemental control instruction to the local industrial controller via a cloud gateway component [e.g., component 612/708] (Katz [0187], Lawson, figs. 6-7).

Regarding claim 9, Katz in view of Lawson teaches the system of claim 1, wherein the analytics component is further configured to
 generate a recommendation message [one of the recommendation (“notification by e-mail or sending a message”) from the “alerts and/or make recommendations”] defining a modification to the operation of the industrial automation system predicted to bring the performance metric [output of the enterprise/facility] within the defined baseline and to send the recommended message [message as part of the alert due to external event like “hurricane” to “makes recommendations for purchases and/or alternate supplies”] to a client device [device used by the user of the enterprise] (Katz, [00137 0366] & Lawson [0079-0080]).

Regarding claim 11, Katz in view of Lawson teaches the system of claim 1, wherein the computer-executable components further comprise: a virtualization component [using of the virtual machines to provide the services of the VCI 28 in Katz as suggested by Lawson “virtual machine(s), etc., can cause the machine(s) to perform the operations described” in order to make the VCI system 28 more flexible (inherent advantage of virtual machines) as can be clear to PHOSITA] configured to generate the cloud-based industrial controller as a virtualized industrial controller based at least in part on a virtualization result of an analysis of at least a portion of the industrial data (Lawson, [0040, 0057]).

Regarding claim 12, Katz in view of Lawson further teaches the system of claim 11, wherein the virtualized industrial controller operates in parallel [e.g., exchanging data between the cloud and the local smart device can be known as operating them in parallel even when the virtual machine is running on the cloud platform to provide services to the facility. If one of those are in shut down state, the data exchange cannot be made] with the local industrial controller to facilitate the control of the industrial process (Katz, [0360], Lawson, [0045]).

Regarding claim 13, Katz in view of Lawson further teaches the system of claim 11, wherein the virtualized industrial controller [virtual machine(s) as the services of the cloud platform remains in active state/not shut down to continue exchange data with the smart device until “repairs, test/inspection” is completed if the services provided by the cloud platform is “repairs” or “test/inspection”] operates in parallel with the local industrial controller to facilitate control of the industrial process at least until a determination that operation of the industrial automation system is in accordance with a defined control criterion [repair completions can be an example of repair services as can be understood by POSITA to the “repairs” service of the cloud platform] (Lawson, [0043, 0048, 0061]).

Regarding claim 14, Katz in view of Lawson further teaches the system of claim 11, wherein the virtualization component is configured to generate a virtualized industrial automation system [“data model” of Lawson or “data mart” of the Katz] comprising one or more virtualized devices that correspond to the one or more devices of the industrial automation system based at least in part on the virtualization result (Lawson, Figs. 4, 11, [0049]).
Regarding claim 18, Katz in view of Lawson further teaches the system of claim 1, wherein the cloud-based industrial controller [services of the VCI 28 of Katz/cloud platform of Lawson] is configured to:
determine at least one of a manufacturer or a model number of the local industrial controller based on information retrieved from the local industrial controller, translate [action performed by the transform module of the internal collection component of the figs. 6- 7A], based on at least one of the manufacturer [Katz, “internal data 30 are extracted in a variety of… manufacturer information, manufacturers of equivalent parts,”] or the model number, a control algorithm stored on the cloud platform in a controller-agnostic format [data model 606 of Lawson/data stored in the “data mart 74” in Katz] to a controller specific format to yield the control program [“receive configuration information from device management system 604” that is received by the smart device from the cloud platform from the data-model 606], and send the control program [“receive configuration information from device management system 604”] to the local industrial controller (Katz, [0041, 0199] & Lawson, [0064]).

Regarding claim 20, Katz in view of Lawson further teaches the system of claim 1, wherein an industrial device of the one or more devices is integrated with or associated with a cloud gateway [e.g., component 708] component that sends a subset of the industrial data industrial device to at least one of the cloud-based industrial controller or the collection component (Figs. 1 &5-7 of Lawson).

Regarding claim 21, Katz in view of Lawson further teaches the system of claim 1, wherein the industrial data comprises at least one of data relating to an industrial device of the one or more devices, data relating to the industrial process, data relating to an industrial asset, data relating to a network-related device of the one or more devices that facilitates data communications associated with the industrial automation system, data relating to an interrelationship between two devices of the one or more devices, data relating to an operating system associated with the industrial automation system, data relating to software associated with the industrial automation system, or data relating to firmware associated with the industrial automation system (Katz, [0043], Lawson, figs. 5 & 7).

Regarding claim 22, the rejection of claim 11 is incorporated. Therefore only in summary, Katz further teaches a method [“A method for generating customized alerts”], comprising: (abstract); 
receiving [data being collected at the VCI 28], by a discovery services 76, analysis services 78,” of the VCI 28] that executes on a cloud platform system [computer system used by the VCI 28] comprising a processor [processor of the VCI 28], via at least one communication network, industrial data [“internal data 30” shown in fig. 3A and 4] from one or more devices [equipment/ “assets” or computers of the internal enterprise or “such as machinery in a production plant”] of an industrial automation system [“the enterprise” that generates “internal data” and transmits to the VCI 28] that controls an industrial process within an industrial plant [“a production plant” or an internal enterprise that produces “internal data”], 
collecting [“collection components 114”], by the external data 32” like news, weather, shown in fig. 3B are collected at VCI via collection component 116 of fig. 7B] from one or more extrinsic sources that are external to the industrial plant (fig. 4, [0189, 0196, 0206, 0223]);
the extrinsic data comprising at least one of a forecasted weather condition [“an external event, such as a hurricane or other weather or catastrophic or other event”], a price of energy, a shipment schedule for materials used by the industrial process, or an order for product produced by the industrial automation system ([0365]);
determining, by the virtualized industrial controller based on an analysis of the industrial data and the extrinsic data, a correlation [e.g., “respective relationships” or “the correlation of events to affected products”] between the industrial data, the extrinsic data, and a production goal [one of the goals from “their goals” such as saving cost, being able continue operation of the automation system/enterprise even in disruptive natural events, “determined conditions set by the user (e.g., contract prices, equivalent components, demand forecasts, etc.).” or user’s criteria] to be achieved by the industrial automation system (fig. 4, [0244, 0356, 0366 - 0368]);
in response to predicting [VCI system determining a change needs to be made to the affected enterprise due to the external events like hurricane/news], based on the correlation, that a condition [one or more natural events (undesired) like hurricane, earthquake, “an external event of a type that disrupts”] indicated by the extrinsic data will cause operation of the industrial automation system to deviate from the production goal, generating [“VCI system 28 may automatically invoke one or more software modules to generate alerts and/or make recommendations”], by the virtualized industrial controller, a supplemental control instruction [generated and sent “alerts” and “recommendations” after processing “external data 32” (fig. 4) being disruptive events, e.g., “VCI system 28 preferably sends one or more alerts to the user about the situation and/or makes recommendations”] that modifies the industrial automation system output/job/inventory of the supplies for the enterprise that will be affected be the external event] of the industrial automation system to satisfy within a defined baseline indicative of the production goal ([0050, 0064, 0167, 0364- 0369]);
sending [“VCI system 28 preferably sends one or more alerts to the user about the situation and/or makes recommendations”], by the virtualized industrial controller, the supplemental control instruction to the local industrial controller ([0366]).
Katz does not teach the limitations shown above with virtualized industrialized controller or not and (ii) one or more devices of the industrial automation system to include a local industrial controller (interfaced with the virtualized industrial controller) that can modify the control program to yield a modified control program based on the supplemental control instruction/alerts and messages. Therefore, Katz does not teach the received alerts/recommendation messages modifies the control program on the 
Lawson teaches a method [method performed at the cloud platform, figs. 13 - 14], comprising: 
receiving, by a virtualized industrial controller [“such components, when executed by one or more machines, e.g., computer(s), computing device(s), automation device(s), virtual machine(s), etc.,“. When the services of the Lawson’s method are performed by the virtual machines than the software components/services can be called virtualized industrial controller] that executes on a cloud platform system [cloud platform like 102/508/1102, analogous to VCI of Katz] comprising a processor [processor shown in fig. 15], via at least one communication network, industrial data [“industrial data 1010” of fig. 10 or “device profile 506” of fig. 5] from one or more devices of an industrial automation system [“an industrial automation system“ like facility 104] that controls an industrial process within an industrial plant wherein the one or more devices [field devices like 1216, 1218] comprise at least a local industrial controller [cloud aware smart device 202/302/1212] that controls the industrial automation system based on execution of a control program [any software program executed on the smart device to control the filed devices when the smart device is “programmable logic controllers (PLCs) or other programmable automation controllers (PACs)”] executed on the local industrial controller ([0040, 0044, 0085], fig. 4); 
control data that can be sent from the cloud to the smart device in the form of “cloud data” 608/ “configuration information” 318, e.g., “to remotely manage device functionality (e.g., instruct a device to take over functions of a second device that reports an inoperable status)” or “a cloud-based device management application or other such service can deliver suitable configuration information 318 to cloud-aware smart device 302… also configure one or more operating parameters of cloud-aware smart device”] to the local industrial controller, wherein supplemental control instruction that modifies [configure one or more operating parameters such as to remotely manage device functionality] the control program on the local industrial controller to yield a modified control program [typical way of altering/changing control behavior of a PLC is by modifying the control program as can be clear to PHOSITA] predicted to cause the operation of the industrial automation system to satisfy the rule suggested by the virtualized controller ([0035, 0040, 0054, 0059, 079-0080]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Lawson in the system of Katz because they both related to remotely monitoring and controlling operations of an enterprise, and modify the system of Katz to use virtual machine(s) based services in its VCI 28 and a use cloud aware smart device (PLC)/local controller that can interface between the equipment/machines of the enterprise with the VCI system 28 having virtual machine as in Lawson’s system. Doing so the VCI 28 can allow to execute multiple operating systems within a single computer system as can be clear to PHOSITA so that servicing the combination of Katz and Lawson teach each and every limitation of claim 22 and renders invention of this claim obvious when the system of Katz uses the cloud aware smart in its “enterprise” to receive and interpret the received alerts/messages sent from the VCI system 28 with a virtual machine. PHOSITA knows that typical way of cloud-aware smart device/PLC modifying the control operations is by modifying its control program (Lawson, [0035]).

Regarding claim 24, Katz in view of Lawson teaches the method of claim 22, further comprising communicating wherein the sending comprises sending [VCI’s services implemented by virtual machine sending alerts via internet for changes to be implemented by the cloud aware smart device in the enterprise in the modified Katz based on changes occurring on the external data], by the virtualized industrial controller, the supplemental control instruction to the local industrial controller over a public network [“networks such as the internet, intranets”] of the at least one communication network (Katz, [0187], Lawson, [0040, 0059, 0067, 0102]).

Regarding claim 25, Katz in view of Lawson teaches the method of claim 22, wherein the sending comprises sending, by the virtualized industrial controller, the using of the “cloud gateways 106”/708 (of Lawson) to send alerts to the smart device via a cloud gateway] (Katz, [0187], Lawson, fig. 7, [0034, 0040, 0059, 0067, 0102]).

Regarding claim 27, Katz in view of Lawson teaches the method of claim 22, wherein the generating the supplemental control instruction comprises:
determining, by the virtualized industrial controller, a change to the operation of the industrial automation system that will move the performance metric within the defined baseline based at least in part on the analysis of the industrial data and the extrinsic data [after receiving external events making recommendations and alerts to avoid disruption and the PLC implementing the received recommendation], and generating the supplemental control instruction to implement the change (Katz, [0002, 0038, 0064, 0244, 0271], Lawson, [0035, 0040]).

Regarding claim 28, Katz in view of Lawson teaches the method of claim 27, further comprising:
generating, by the virtualized industrial controller based on the analysis of the industrial data and the extrinsic data, a recommendation message [generating notifications/messages to avoid disruptions caused by external events like fire/bad news/weather] that recommends a modification to the operation of the industrial automation system predicted to move the performance metric within the defined baseline and sending, by the virtualized industrial controller, the 

	Regarding claim 30, Katz in view of Lawson teaches the method of claim 22, further comprising: generating, by the cloud platform system, the virtualized industrial controller [generating of the updated services that are implemented by the virtual machine(s) on the VCI 28] based at least in part on a virtualization result of an analysis of at least a portion of the industrial data (Katz, [30038], Lawson, [0040, 0082- 0084]).

	Regarding claim 34, Katz in view of Lawson teaches the method of claim 22, further comprising: generating, by the virtualized industrial controller, the control program [generation of the “configuration information 318” (paras. 0040, 0054, 0085 of Lawson) or other “cloud data” in the VCI/Cloud platform of Lawson when components are “virtual machine(s), wherein “Configuration information 318 can also configure one or more operating parameters of cloud-aware smart device” of Lawson] to be executed on the local industrial controller, wherein the generating the control program comprises:
	determining [reading of the internal data 30 that comprises “manufacturer information, manufacturers of equivalent parts” by the virtual machine of the VCI], by the virtualized industrial controller, at least one of a manufacturer or a model number of the local industrial controller based on information retrieved from the local industrial controller; and translating [would be obvious to PHOSITA to use “transform module” of figs. 7A- 7C so that the data of the VCI and enterprise can be in correct/compatible form], by the virtualized industrial controller based on the at least one of the manufacturer or the model number, a controller-agnostic control algorithm stored on the cloud platform system from a controller-agnostic format to a controller-specific format to yield, as the control program, a translated control algorithm [it would be obvious to send translated cloud data/configuration file when sending data from the VCI/cloud to the smart device of the enterprise] that is executable by the local industrial controller (Katz, [0038-0041], Lawson, [0040, 0054, 0064]).

	Regarding claim 36, Katz in view of Lawson teaches/suggests invention of this claim for the similar rationale discussed above in claims 1, 22, & 27.	

Regarding claim 41, Katz in view of Lawson further teaches the system of claim 1, wherein the production goal is at least one of: reduction of energy costs [“prices, availability and component delivery times”] associated with the industrial automation system, increase of production output by the industrial automation system, reduction of maintenance downtime for the industrial automation system, achievement of a revenue goal associated with the industrial automation system, or achievement of an efficiency goal (Katz, [0004, 0064, 0162, 0241, 0244, 0373]).

Regarding claim 42, Katz in view of Lawson further teaches the system of claim 1, wherein the correlation is at least one of a correlation [impact on delivery due to hurricane] between a forecasted weather condition [“hurricane or other weather or catastrophic”] and supply of a material [“raw material (e.g., rubber)”] consumed by the industrial automation system, and the supplemental control instruction modifies [causing the smart device to change the behavior after receiving alerts by executing different program based on commands received by the user to perform “schedule change”] the control program to cause the industrial automation system to reduce [using of “alternate supplies” can reduce the usage of previous supplies. Also if a particular raw-material is not available, reducing the consumption of that material is typical business activity that is well-known to PHOSITA] consumption of the material (Katz, [0162, 0365] & Lawson, [0059, 0241, 0079, 0358]).

Regarding claim 43, Katz in view of Lawson further teaches the system of claim 1, wherein the extrinsic data further comprises news [“external data 32 about the earthquake) from, for example, news source 70”] determined to be relevant to operation of the industrial automation system ([0351, 0358]).

Claims 38- 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Lawson, and further in view of Plameri (US 20160035194 A1). Plameri reference was cited in earlier mailed office action. The combination of Katz, Lawson, and Plameri is referred as KLP hereinafter.

Regarding claim 39, while Katz in view of Lawson teaches “cloud-based applications to remotely manage device functionality (e.g., instruct a device to take over  it still does not teach: wherein the cloud-based industrial controller is further configured to: in response to a determination that the local industrial controller has become incapable of controlling the industrial automation system, assume control of at least a portion of the industrial automation system as claimed.
Plameri teaches a system having a local facility based controller ["the local controller 210" analogous to "cloud-aware smart device" 202/302/502 of Para. [0059] of Lawson] and a cloud platform [system made up of server 212 + redundant controller 216 connected with the network 214, here the server 212+ redundant controller 216 is analogous to Lawson's Cloud Platform] comprising an industrial controller [ controller 216 + 212] to control at least one device of a facility (figs. 1 - 2 & associated texts). Specifically, Plameri teaches the industrial controller is further configured to: wherein the cloud-based industrial controller is further configured to: in response to a determination that the local industrial controller has become incapable [“the event that local controller 210 is unavailable or compromised”] of controlling the industrial automation system, assume control ["take over operation"] of at least a portion of the industrial automation system ([0052, 0056 – 0057]).
It would have been obvious to one ordinary skill in the art at the time of the invention was filed to combine the teachings of Palmeri in the system of Katz in view of Lawson because they both related to controlling operations of an automation system via a local controller and a cloud/remote controller, and modify the system of Katz in view of Lawson to have the cloud based controller/services to assume control of at least a portion of the industrial automation system when the local controller becomes incapable 
Regarding claims 38 & 40, KLP teaches inventions of these claims for the similar reasons as in claim 39.

Claims 44 - 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Lawson, and further in view of Zeif et al. (US 20030167238 A1, hereinafter Zeif). Zeif is reference of the record.

Regarding claim 44, Katz in view of Lawson further teaches the system of claim 1, wherein the correlation is a first correlation [e.g., “the correlation of event” or any other established rule] ([0051, 0368]), and
 the analytics component [services of the VCI] is further configured to determine, based on analysis of the industrial data, a second correlation [one or more relationship between internal data “their respective relationships” or generated reports so that appropriate alert/report can be sent to the appropriate receiver]between two or more types of internal data of the industrial automation system, and to send a notification [e.g., “Sending the one or more alerts to the user”] identifying the second correlation to a client device ([0292, 0320- 0325]).
However, Katz in view of Lawson is silent on specifying second correlation of internal data being correlation between presence of an employee at the plant facility and a positive operation outcome of the industrial automation system.
Zeif teaches a cloud/server computer system [“processor of a computing station” like 230/810/950] collecting pluralities of internal data and processing/analyzing of the collected internal data from an industrial automation system in order to generate pluralities of correlations [generating of the efficiency for different data] between internal data (A[0033, 0037, 0057, 0148]). More specifically, Zeif teaches the analytics component is further configured to determine, based on analysis of the industrial data, a second correlation [“the efficiency of the employee”] between presence of an employee [one or more employees that are present on the post] at the plant facility and a positive operation outcome [“optimize the facility floor man power structure”] of the industrial automation system, and to send a notification [sending data from the control station to the computer used by the facility management so that “Facility management may use this data [efficiency of the employees] to track individual employee performance for various purposes”] identifying the second correlation to a client device [computer used by the facility management] (figs. 16a – 16d, [0119- 0125]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Zeif in the system of Katz in view of Lawson because they both related remotely collecting internal data from an industrial automation system and analyzing of the collected internal data, and modify the system of Katz in view of the Lawson to generate employee efficiency/second correlations as in Zeif. Doing so the VCI/cloud platform of the Katz in view of Lawson can generate employee performance and send this information (similar to alerts) to the management of the enterprise so that management can evaluate employees in optimum manner by taking corrective actions and further optimize utilization of the manpower (Zeif, [0124]). 

Regarding claim 45, Katz in view of Lawson further teaches wherein the correlation is a first correlation and the analytical component to generate second correlation between two or more internal data and to send a notification identifying the second correlation to a client device as already discussed in claim 44.
However, Katz in view of Lawson does not teach the determined and sent second correlation of internal data is determined based on analysis of the industrial data and attention data that tracks focuses of attention of employees in connection with operation of the industrial automation system, wherein the second correlation is the correlation between the focusses of attention and a positive operation outcome of the industrial automation system.
Zeif teaches a cloud/server computer system [“processor of a computing station” like 230/810/950] collecting pluralities of internal data and processing/analyzing of the collected internal data from an industrial automation system in order to generate pluralities of correlations [generating of the efficiency for different data] between internal data (A[0033, 0037, 0057, 0148]). More specifically, Zeif teaches the analytics efficiency” like 481/507 tracks the of attention of employees] in connection with operation of the industrial automation system, a second correlation [“individual employee performance for various purposes” such as in red zone, yellow zone or in green zone] between the focusses of attention and a positive operation outcome [active time 485/505 can be called positive operation outcome] of the industrial automation system, and to send a notification [notifying management of employee performance] identifying the second correlation to a client device (figs. 16a – 16d, [0119- 0125]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Zeif in the system of Katz in view of Lawson because they both related remotely collecting internal data from an industrial automation system and analyzing of the collected internal data, and modify the system of Katz in view of the Lawson to generate employee performance/second correlations as in Zeif. Doing so the VCI/cloud platform of the Katz in view of Lawson can generate employee performance and send this information (similar to alerts of Katz) to the management of the enterprise so that management can evaluate employees in optimum manner by taking corrective actions and further optimize utilization of the manpower (Zeif, [0124]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert E Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANTOSH R POUDEL/Primary Examiner, Art Unit 2118                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lawson is reference of the record.
        2 [085], “ladder logic, sequential function charts, function block diagrams, structured text,”
        3 “VCI system 28 obtains and discovers a wide variety of internal and external data
        for particular components or other items …and continuously updated”